Citation Nr: 0941532	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  06-30 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What initial evaluation is warranted for post-operative 
residuals of hammer toes of the right foot?

2.  What initial evaluation is warranted for post-operative 
residuals of hammer toes of the left foot?

3.  What initial evaluation is warranted for gout of the left 
foot?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to 
September 2004.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision by the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Roanoke, 
Virginia, which granted service connection for the above 
noted disorders and assigned initial noncompensable 
evaluations for each.


FINDINGS OF FACT

1.  The Veteran's bilateral hammer toe disorders do not 
affect all the toes of either foot, however, four toes of 
each foot, i.e., eight out of ten toes, are affected.

2.  The medical evidence of record does not show gout of the 
left foot to cause objectively painful motion, a limitation 
of motion, or other active symptoms.


CONCLUSIONS OF LAW

1.  The requirements for an initial separate compensable 
evaluation for each foot for hammer toes are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5282 (2009).

2.  With resolution of reasonable doubt in the Veteran's 
favor, the requirements for an initial 10 percent rating for 
a bilateral hammer toes disorder are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5282.

3.  The requirements for an initial compensable evaluation 
for gout of the left foot are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 
4.45, 4.71a, Diagnostic Codes 5002, 5017.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As service connection, an initial rating, and an effective 
date have been assigned, the notice requirements of 38 
U.S.C.A. § 5103(a) have been met.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
See 38 C.F.R. § 3.159(c).  The Board notes the RO endeavored 
to arrange another examination after the Veteran appealed her 
initial evaluations and after she asserted that her symptoms 
had worsened.  Notably, however, through her representative 
the appellant in February 2009 declined to appear at another 
examination.  She has been provided the opportunity to 
present pertinent evidence and testimony throughout the 
claims process.  In sum, there is no evidence of any VA error 
in notifying or assisting her that reasonably affects the 
fairness of this adjudication.  See id.

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by an appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).




Governing Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; 
see also 38 C.F.R. § 4.45.

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. App. 
55, 57-58 (1994).  In Fenderson v. West, 12 Vet. App. 119 
(1999), however, it was held that the rule from Francisco 
does not apply where an appellant has expressed 
dissatisfaction with the assignment of an initial rating 
following an initial award of service connection for that 
disability, as is the case with the Veteran's foot disorders.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found - a practice known as 'staged' ratings.  
Fenderson, 12 Vet. App. At 126.

Analysis

The Veteran applied for VA benefits immediately after her 
retirement from active service.  The disorders for which she 
appealed her initial evaluations are discussed below.

Hammer Toes.

Hammer toes are rated under Diagnostic Code 5282.  See 
38 C.F.R. § 4.71a.  These codes provide for a 10 percent 
rating for hammer toe, without claw foot, when all toes of a 
single foot are affected.  If only "single toes" are 
affected, a noncompensable rating is assigned.  Id.

The March 2005 VA fee-basis examination report notes the 
Veteran's in-service treatment for the disorder, including an 
arthroplasty to straighten the third toe of each foot in the 
1980s.  Physical examination of the feet revealed calluses on 
the second, third, fourth, and fifth toes of each foot.  
There was no tenderness, painful motion, edema, disturbed 
circulation, weakness, or muscle atrophy.  The Veteran did 
not have flat feet.  Palpation of the plantar surfaces did 
not reveal tenderness, and the Achilles' tendons showed good 
alignment.  Dorsiflexion of all toes produced no pain, and 
dorsiflexion of the ankles revealed no limitation.  There was 
no tenderness to palpation of the metatarsal heads of the 
toes.  X-rays showed hammer toe deformities involving the 
second through the fifth digits of each foot.  Otherwise, 
both feet were normal.  The examiner's diagnosis was hammer 
toes of the second through the fifth digits of each foot.

Upon receipt of the examination report, the November 2005 
rating decision assigned the noncompensable evaluation for 
each foot.  The Veteran asserted in her notice of 
disagreement that, due to her increased symptoms, her primary 
care provider referred her to a podiatrist who advised that 
surgery should be a last resort.  He recommended inserts as 
an interim measure.  The Veteran reported that the inserts 
helped at times, but she reported having daily pain.

Although the Veteran noted in her notice of disagreement that 
she had records of her visits to the podiatrist and could 
provide them, the RO did not receive any records from her.  
The April 2008 Duty-To-Assist letters from the RO to the 
Veteran explained how disability ratings are determined and 
mentioned the type records that would assist her claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Diagnostic Code 5282 does not define the term "single 
toes."  Nonetheless, in light of the fact the criteria allow 
a 10 percent rating for hammer toe of all toes of one foot, 
after affording the Veteran all benefit of the doubt, the 
Board finds the medical findings showing involvement of four 
toes on each foot approximates a compensable rating of 10 
percent for the bilateral disorder.  38 C.F.R. § 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5282.  A 10 percent rating for 
the bilateral involvement reasonably compensates the Veteran 
for her functional loss during flare-ups.  See 38 C.F.R. 
§§ 4.40, 4.45.   A higher rating, e.g., a separate rating for 
each foot, is not met or approximated, in as much as fewer 
than all toes of each foot are affected.

Gout, Left Foot.

The November 2005 rating decision notes the RO evaluated the 
Veteran's gout under Diagnostic Code 5017, which requires the 
disorder to be rated as rheumatoid arthritis under Code 5002.  
38 C.F.R. § 4.71a.

Rheumatoid arthritis is rated either as an active process or 
on the basis of chronic residuals.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002.  For chronic residuals, such as 
limitation of motion or ankylosis, favorable or unfavorable, 
the disability is rated under the appropriate diagnostic 
codes for the specific joints involved.  Where, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5002.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Id.  In as much as the Veteran's uric acid level was 
normal, her left foot gout is rated on the basis of a chronic 
residual.

The fee-basis examination report notes the Veteran reported 
having gouty attacks a few times a year.  She noted pain, 
stiffness, and swelling while walking and at rest.  She did 
not report any functional impairment.  She reportedly took 
Indocin and Allppurinol for relief of her symptoms.  The 
physical examination of the feet discussed above is 
incorporated here by reference.  Laboratory test results 
showed that the Veteran's uric acid level was normal.  A 
urinalysis also was normal.

As set forth earlier, the RO assigned an initial 
noncompensable evaluation.  In her notice of disagreement, 
the Veteran noted that, while she was not experiencing an 
attack the day of her examination, she must take Indocin 
daily to keep the attacks to a minimum and minimize swelling.  
She also asserted that her then most recent attack-the date 
for which she did not provide, required medical attention, 
and she departed her doctor's office on crutches.  She 
asserted that she could not walk when she had an attack.

In the statement provided with her September 2006 substantive 
appeal, the Veteran noted she essentially lived on the 
Indocin, and that she had experienced several gout attacks 
that required medical treatment since she submitted her 
February 2006 notice of disagreement.  She also noted she had 
missed five days from work over the prior two weeks, and that 
she still was in pain.  During the last attack, she asserted, 
her foot was swollen twice its size.  The Veteran asserted 
that her need to use crutches to ambulate from her doctor's 
office constituted a limitation of motion.  The Board finds 
this assertion to be inaccurate in light of the medical 
evidence of record.

As set forth above, the only medical evidence of record is 
the fee-basis examination of March 2005, which notes a pain-
free, normal range of motion of the feet.  The RO arranged 
for another examination, but the Veteran waived it and 
requested her appeal be sent to the Board.  She reported that 
she would send records of the treatment of her left foot and 
photographs, but those items of evidence were not received by 
VA.  Given these factors, the Board is constrained to decide 
the appeal on the basis of the evidence of record.  See 
38 C.F.R. § 3.655.  The preponderance of the evidence of 
record, which is devoid of objective clinical findings of 
painful or limited motion, shows the Veteran's left foot gout 
to more nearly approximate a noncompensable rating.  
38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5002.

The Veteran stated in her notice of disagreement that her 
foot disorders impact her ability to perform her job.  This 
assertion raises the issue of the propriety of a referral for 
extraschedular consideration.  See Barringer v. Peake, 22 
Vet. App. 242 (2008) (Board must discuss whether referral for 
extraschedular consideration is indicated where raised by the 
evidence of record).

In exceptional cases, where the rating schedule is deemed 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
applicable criteria, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board is precluded from granting an increased rating on 
an extraschedular basis in the first instance.  38 C.F.R. § 
3.321(b)(1);  Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  The 
Board may, however, determine whether a particular claim 
merits submission for an extraschedular evaluation.  Brannon 
v. West, 12 Vet. App. 32, 35 (1998).  Further, where the RO 
has considered the issue of an extraschedular rating and 
determined it inapplicable, the Board is not specifically 
precluded from affirming a RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. § 
3.321(b)(1) for an extraschedular rating.  Bagwell, 9 Vet. 
App. 337, 339 (1996).

Before the Board may refer a case for extraschedular 
consideration, however, there first must be a finding that 
the Veteran's disability picture is exceptional.  To do so, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Under the approach prescribed by VA, if 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  See VAOPGCPREC No. 6-1996 (Aug. 16, 1996), 61 
Fed. Reg. 66,749 (1996), para. 7 (when service-connected 
disability affects employment "in ways not contemplated by 
the rating schedule" 38 C.F.R. § 3.321(b)(1) is applicable).

The Board finds that the rating criteria fully describe and 
provide for the symptomatology and severity of the Veteran's 
hammer toes and left foot gout.  Thus, her foot disabilities, 
by definition, are not exceptional.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  The fact that her level of severity, 
as determined by objective clinical examination, falls short 
of that which would warrant or compensable or higher 
compensable evaluation does not render her disability picture 
as exceptional.

There is nothing in the record to distinguish this case from 
the cases of numerous other veterans who are subject to the 
schedular rating criteria for the same disabilities.  The 
currently assigned schedular ratings for the Veteran's foot 
disabilities adequately address, as far as can practicably be 
determined, the average impairment of earning capacity due to 
her service-connected foot disorders.  See 38 C.F.R. § 4.1.  
The Board, therefore, finds that the criteria for submission 
for consideration of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  

In reaching these decisions the Board acknowledges that the 
appellant is competent to state that she has pain in her feet 
due to these disorders.  The probative value of her lay 
opinion, however, is outweighed by the medical evidence of 
record which the Board finds to be of greater value in rating 
her disorders.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt.  As the preponderance of the 
evidence is against the Veteran's claims, however, the 
doctrine is not for application.  Schoolman v. West, 12 Vet. 
App. 307, 311 (1999).


ORDER

Entitlement to a separate compensable rating for hammer toes 
of the right foot is denied.

Entitlement to a separate compensable rating for hammer toes 
of the left foot is denied.

Entitlement to a compensable evaluation not to exceed 10 
percent for bilateral hammer toes disorder is granted, 
subject to the law and regulations governing the award of 
monetary benefits.

Entitlement to a compensable evaluation for gout of the left 
foot is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


